Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 23, 2022 has been entered.  In this application claims 1-16 are pending in which claims 1 and 16 are in independent forms.

Priority







Acknowledgment is made of applicant's claims benefit of Australian application No. 2018900243 filed 1/25/2018. 

ALLOWANCE
	Claims 1-16 are allowed over the prior art of record.

REASON FOR ALLOWANCE
After careful consideration of applicant amendment/argument filed February 23, 2022 applicant specifically explained that the prior art reference related to existing hotel room and the prior art does not disclose matching building floor plans with specifications for blocks of land wherein the building floor plans comprise image files and preferably the method includes serving a page including a graphical user interface for the user to draw a plan of the block of land into the remote client device.  Also, the invention is about removing blobs that do not include floor plan features. For example, the essential floor plan25 features may include floor plan drawings for doors and/or windows also, The pre-processing may include applying a trained decision machine to detect an artificial neural network, a logistic regression machine,30 a Bayesian classifier or a support vector machine. Wherein the trained decision machine has been previously trained and validated with training floor plan images. Finally, 4optical character recognition (CR) is applied to each pre-processed floor plan image to convert text images in each image into parse able characters wherein the position of the text images numbers in the floor plan are recorded in association with adjacent width and length lines of the floor plan. Therefore, the prior arts of record fail to anticipate or render obvious the recited feature “… matching building floor plans with specifications for blocks of land wherein the building floor plans comprise image files; the method comprising: storing specifications for each of a plurality of blocks of land in an electronic database the specifications including lengths of block sides; electronically processing the image files of each of the building floor plans to thereby store specifications for each of said plans in said database the processing including: converting text in each plan into parseable text and identifying numerical values in the string to extract length and width values for external dimensions of the floor plan, and identifying one or more orientation critical words from the text string and its position on the plan; and querying the database to determine compatible matches between a selected one of the building floor plans and the blocks of land; …” as recited in claim 1.  The prior arts of record, do not disclose, teach, or suggest (in combination with all other features in the claim), the claimed limitations of claim 1 as a whole.   Consequently, claim 1 and independent claim 16 which recite similar feature as claim 1 are allowable over prior art of made of record. The dependent claims 2-15 being definite, further limiting, and fully enabled by the specification is also allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyer et al. United States Patent No. 10,460,168,
	Florance et al. United States Patent Publication No. 2003/0078897,
Pershing United States Patent No. 10,515,414,
Furukawa United States Patent Publication No. 2002/0061132.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid proceeding delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of reasons for Allowance”.

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fariborz Khoshnoodi whose telephone number is 571-270-1005.  The examiner can normally be reached on M-TH every other F 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, James Trujillo can be reached on 571-272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/F.K/Examiner, Art Unit 2157                                                                                                                                                                                                        
/James Trujillo/Supervisory Patent Examiner, Art Unit 2157